DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 10-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hiruma (US 2019/0310606).
Regarding Claims 1, 10 and 11. Hiruma teaches a robot control apparatus comprising (figs. 1, 8 and 18, [0065]): 
a controller to control operation of a robot (202: fig. 8); 
a storage (3: fig. 18) to store a plurality of operation logs with different preservation periods ([0049]) for the operation of the robot (collection data: fig. 14 and 12: fig. 18; [0105]); 
a collector to (101: fig. 18), when a specific event occurs(n-th event), select and collect an information element, which corresponds to a type of the event that has occurred, from the plurality of operation logs (s61, s62:fig. 15; 11: fig. 18; [0106] ); 

a record preserver to preserve the record (s63: fig. 15).

Regarding Claim 2. Hiruma further teaches the collector selects an information element from any one of the plurality of operation logs according to the type of the event that has occurred (n-th longer time segment: [0080]; measuring the occurrence interval when the n-th event log 11 is created: [0106]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Hiruma, as applied on claim 1, further in view of Kobayashi et al. (US 2018/0150051).

Regarding Claim 3. Hiruma does not explicitly teach the collector selects, from the same operation log, an information element recorded in a first period and selects an information element recorded in a second period different from the first period.
log selecting unit 24 is allowed to extract log data within a range of a specific time duration and transfer as a log to the log storage device is made: [0056]-[0057], fig. 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified invention Hiruma, the collector selects, from the same operation log, an information element recorded in a first period and selects an information element recorded in a second period different from the first period, as taught by Kobayashi, so as to unnecessary logs can be reduced, a load of the control unit can be reduced in compact and inexpensive way.

Claim 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Hiruma, as applied on claim 1, further in view of Kuffner et al. (US 2015/0213417).

Regarding Claim 4. Hiruma, does not explicitly teach when the event occurs, the collector adds raw picture data, which is supplied from a camera to monitor the robot, to the information element.
However, Kuffner teaches when the event occurs, the collector adds raw picture data, which is supplied from a camera to monitor the robot, to the information element ([0051], [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified invention Hiruma, when the event 

Regarding Claim 5. Hiruma, does not explicitly teach when the event occurs, the collector adds raw data supplied from a sensor to monitor the robot to the information element.
However, Kuffner teaches when the event occurs, the collector adds raw data supplied from a sensor to monitor the robot to the information element ([0051], [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified invention Hiruma, when the event occurs, the collector adds raw data supplied from a sensor to monitor the robot to the information element, as taught by Kuffner, so as to enable increasing scheduled preventive maintenance interval to reduce costs due to wasted preventive maintenance in compact and inexpensive way.

Regarding Claim 6. Hiruma, does not explicitly teach when the event occurs, the collector adds a robot operation program to operate the controller to the information element.
However, Kuffner further teaches when the event occurs, the collector adds a robot operation program to operate the controller to the information element (512: fig. 5).


Regarding Claim 7. Hiruma, does not explicitly teach when the event occurs, the record generator adds an indicator indicating a row executed in the robot operation program at the time of the occurrence of the error to the information element.
However, Kuffner teaches when the event occurs, the record generator adds an indicator indicating a row executed in the robot operation program at the time of the occurrence of the error to the information element (510: fig.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified invention Hiruma, when the event occurs, the record generator adds an indicator indicating a row executed in the robot operation program at the time of the occurrence of the error to the information element, as taught by Kuffner, so as to enable increasing scheduled preventive maintenance interval to reduce costs due to wasted preventive maintenance in compact and inexpensive way.

Regarding Claim 8. Hiruma, does not explicitly teach the controller controls the operation of the robot according to a command transmitted from an external apparatus 
However, Kuffner further teaches the controller controls the operation of the robot according to a command transmitted from an external apparatus to the controller ([0051]); and 
the collector adds the command to the information element when the event occurs while the operation corresponding to the command is performed ([0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified invention Hiruma, the controller controls the operation of the robot according to a command transmitted from an external apparatus to the controller; and the collector adds the command to the information element when the event occurs while the operation corresponding to the command is performed, as taught by Kuffner, so as to enable increasing scheduled preventive maintenance interval to reduce costs due to wasted preventive maintenance in compact and inexpensive way.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Hiruma, as applied on claim 1, further in view of Bingham et al. (US 2016/0288328).

Regarding Claim 9. Hiruma  does not explicitly teach the record preserver compresses and preserves the record (delta compression.
However, Bingham teaches the record preserver compresses and preserves the record (delta compression:[0068]).


---------------------------------------Alternatly---------------------------------
Claims 1-2 and 4-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuffner et al. (US 2015/0213417) in view of Bingham et al. (US 2016/0288328).

Regarding Claims 1, 10 and 11. Kuffner teaches a robot control apparatus comprising (100: figs. 1, 3 and 5): 
a controller (202: fig. 2A: [0049]) to control operation of a robot (118: fig. 1; [0042]); 
a storage (110: fig. 1) to store a plurality of operation logs with different preservation periods (i.e. [0114]: Information associated with the task logs may indicate an average battery voltage over time versus activity of the device) for the operation of the robot (the information associated with the task logs may indicate tasks performed by one or more of the plurality of robotic devices :[0028], [0074]; 502: fig. 5); 
a collector to (computing system: 504: fig.5; 112 : fig. 1), when a specific event occurs (i.e. contextual situation), select and collect an information element (508: fig. 5), which corresponds to a type of the event that has occurred (i.e. potential  failure), from the plurality of operation logs (502-508: fig. 5); 
(computing system: 504: fig.5; 112 : fig. 1)  to create a record from the information element collected by the collector (determine a failure rate of a component over time: [0079], [0109]; fig.8); and 
Kuffner silent about a record preserver to preserve the record.
However, Bingham teaches a record preserver to preserve the record (cloud stored the matrices:[0007], [0103]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention Kuffner, a record preserver to preserve the record, as taught by Bingham, so as to request maintenance for a particular component at the particular robotic system in compact and inexpensive way.

Regarding Claim 2. Kuffner further teaches the collector selects an information element from any one of the plurality of operation logs according to the type of the event that has occurred (504-506: fig. 5).

Regarding Claim 4. Kuffner further teaches when the event occurs, the collector adds raw picture data, which is supplied from a camera to monitor the robot, to the information element ([0051], [0060]).

Regarding Claim 5. Kuffner further teaches when the event occurs, the collector adds raw data supplied from a sensor to monitor the robot to the information element ([0051], [0060]).

Regarding Claim 6. Kuffner further teaches when the event occurs, the collector adds a robot operation program to operate the controller to the information element (512: fig. 5).

Regarding Claim 7. Kuffner further teaches when the event occurs, the record generator adds an indicator indicating a row executed in the robot operation program at the time of the occurrence of the error to the information element (510: fig.1).

Regarding Claim 8. Kuffner further teaches the controller controls the operation of the robot according to a command transmitted from an external apparatus to the controller ([0051]); and 
the collector adds the command to the information element when the event occurs while the operation corresponding to the command is performed ([0083]).

Regarding Claim 9. Bingham further teaches the record preserver compresses and preserves the record (delta compression:[0068]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Kuffner in view of Bingham, as applied on claim 1, further in view of Kobayashi et al. (US 2018/0150051)

Regarding Claim 3. Modified Kuffner does not explicitly teach the collector selects, from the same operation log, an information element recorded in a first period 
However, Kobayashi teaches the collector selects, from the same operation log, an information element recorded in a first period and selects an information element recorded in a second period different from the first period (log selecting unit 24 is allowed to extract log data within a range of a specific time duration and transfer as a log to the log storage device is made: [0056]-[0057], fig. 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified invention Kuffner, the collector selects, from the same operation log, an information element recorded in a first period and selects an information element recorded in a second period different from the first period, as taught by Kobayashi, so as to unnecessary logs can be reduced, a load of the control unit can be reduced in compact and inexpensive way.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) Sejimo et al. (2016/0214257): fig. 2c
b) Stioia et al. (US 10564031): (fig. 3)
c) Takahashi (US 2019/0248006):fig. 10
d) Shin et al. (US 2018/0344115): fig.5
 e) Stoia et al (US 9815203):fig.3 

 g) HASHGUCH et al. (US 20150045949) disclose a robot control apparatus includes a first storage section to associate information of work performed by a robot with a work program indicating content of the work, and to store the information in association with the work. 
Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/          Primary Examiner, Art Unit 2864